Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 6, 9 and 25 cancelled.
Claims 1-5, 7-8, and 10-24 are allowable.
Reasons for Allowance
Claims  1-5, 7-8, and 10-24 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Leeson et al. (US. Pub. 2018/0217335).
Applicant’s arguments of current amendment with respect to independent claims 1, 7 and 20, have been fully considered and are persuasive, that the amendments has made these above claims become allowable by incorporating them the allowable subject matters from original claims  6, 9 and 25 as indicated in previous Office Action (see Final Action dated 12/01/2021 for details).
Accordingly, independent claims 1, 7 and 20 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of a fiber optical connector including “a shroud, an inner housing disposed within the shroud, the inner housing comprising a barrel,... the barrel having a first end and a second end; one or more latches extending from the first end of the barrel; and a boot having a distal region and a proximate region; a ferrule housing subassembly that includes a ferrule holder carrier that is configured to receive a ferrule; a coupler; wherein the coupler defines a passageway configured to surround the shroud and wherein the coupler is configured to rotate about a medial portion of the shroud; wherein the latches engage with the ferrule holder carrier in order to secure the barrel with the ferrule housing subassembly; wherein the distal region of the boot is configured to slide over a reduced diameter portion at the second end of the barrel such that the distal region of the boot and the inner housing are disposed within the shroud…” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2-5 are allowed in virtue of dependency of claim 1.
Claims 8 and 10-19 are allowed in virtue of dependency of claim 7.
Claims 21-24 are allowed in virtue of dependency of claim 20.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883